Order filed February 7, 2014




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00930-CV
                                    ____________

                           AMELIA V. KELLY, Appellant

                                        V.

     MATTHEW D. WIGGINS, JR. AND D.L. HAMMAKER, Appellees


                   On Appeal from the 122nd District Court
                          Galveston County, Texas
                     Trial Court Cause No. 13-CV-0167

                                    ORDER

      Appellant’s brief was due January 15, 2014. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
March 10, 2014, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM